
	
		III
		110th CONGRESS
		2d Session
		S. RES. 420
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commending Martin P. Paone
	
	
		Whereas Marty Paone has faithfully served the Congress in
			 various capacities over the past 32 years, twenty-eight of which were spent in
			 service to the Senate;
		Whereas Marty Paone is the first person to rise through
			 the ranks of various positions—including Vehicular Placement Specialist—to
			 finally serve with distinction as Secretary for the Minority, and concluding
			 his Senate service as Secretary for the Majority;
		Whereas Marty Paone has at all times discharged the
			 important duties and responsibilities of his office with great efficiency,
			 dedication and diligence; and
		Whereas his dedication, good humor, and exceptional
			 service have earned him the respect and admiration of Democratic and Republican
			 Senators, as well as their staffs: Now, therefore, be it
		
	
		That the Senate expresses its
			 appreciation to Marty Paone and commends him for his lengthy, faithful and
			 outstanding service to the Senate.
			The Secretary
			 of the Senate shall transmit a copy of this resolution to Martin P.
			 Paone.
			
